      Case 2:17-cv-00346-JCM-VCF Document
      Case 2:17-cv-00346-JCM-VCF Document 251
                                          252 Filed
                                              Filed 09/11/20
                                                    09/11/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 3
                                                                       3


 1   JOHN R. BAILEY
     Nevada Bar No. 0137
 2   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 3   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 4   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 5   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 6   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 8   Facsimile: 702.562.8821
     JBailey@BaileyKennedy.com
 9   DKennedy@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
10   PWilliams@BaileyKennedy.com
     SGlantz@BaileyKennedy.com
11
     Attorneys for Plaintiff/Counterdefendants
12   TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
     and Rowen Seibel
13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15   TPOV ENTERPRISES 16, LLC, a Delaware            Case No. 2:17-cv-00346-JCM-VCF
     limited liability company,
16                                                   STIPULATION AND ORDER TO EXTEND
                                Plaintiff,           BRIEFING SCHEDULES ON:
17                vs.
                                                        (1) PARIS LAS VEGAS OPERATING
18   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,               COMPANY, LLC’S MOTION TO
19                                                          AMEND DEFAULT JUDGMENT AND
                             Defendant.                     MOTION FOR ATTORNEYS’ FEES AND
20   ________________________________________
                                                            COSTS [ECF NOS. 233, 234]; AND
21   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,           (2) COUNTERDEFENDANT TPOV
22                                                          ENTERPRISES, LLC’S MOTION TO
                                Counterclaimant,
23                vs.                                       SET ASIDE ENTRY OF DEFAULT
                                                            JUDGMENT; OR, IN THE
24   TPOV ENTERPRISES, LLC, a Delaware limited              ALTERNATIVE, MOTION TO ALTER
     liability company, TPOV ENTERPRISES 16,
25   LLC, a Delaware limited liability company,             OR AMEND DEFAULT JUDGMENT
     ROWEN SEIBEL, an individual,                           [ECF NOS. 239, 240]
26
                                Counterdefendants.              (THIRD REQUEST)
27

28

                                             Page 1 of 3
       Case 2:17-cv-00346-JCM-VCF Document
       Case 2:17-cv-00346-JCM-VCF Document 251
                                           252 Filed
                                               Filed 09/11/20
                                                     09/11/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 3
                                                                        3


 1          Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC (“TPOV
 2   16”); Counterdefendant TPOV Enterprises, LLC (“TPOV”); Counterdefendant Rowen Seibel
 3   (“Seibel”) (collectively, “Seibel and the TPOV Entities”); and Defendant/Counterclaimant Paris
 4   Las Vegas Operating Company, LLC (“Paris”) (collectively, the “Parties”) stipulate and agree as
 5   follows:
 6          1.      On August 10, 2020, Paris filed a Motion to Amend Default Judgment [ECF No.
 7   233] and Motion for Attorneys’ Fees and Costs [ECF No. 234]. On September 4, 2020, Seibel and
 8   the TPOV Entities filed its response [ECF No. 248]. Currently, Paris’s deadline to file its reply is
 9   September 11, 2020.
10          2.      On August 10, 2020, TPOV filed a Motion to Set Aside Entry of Default Judgment
11   [ECF No. 239] or, in the Alternative, Motion to Alter or Amend Default Judgment [ECF No. 240].
12   On September 4, 2020, Paris filed its response [ECF No. 247]. Currently, TPOV’s deadline to file
13   its reply is September 11, 2020.
14          3.      Paris’s deadline to file its reply in support of its Motion to Amend Default Judgment
15   [ECF No. 233] and Motion for Attorneys’ Fees and Costs [ECF No. 234] shall be extended by
16   seven (7) days, from September 11, 2020, to September 18, 2020.
17          4.      TPOV’s deadline to file its reply in support of its Motion to Set Aside Entry of
18   Default Judgment [ECF No. 239] or, in the Alternative, Motion to Alter or Amend Default
19   Judgment [ECF No. 240] shall be extended by seven (7) days, from September 11, 2020, to
20   September 18, 2020.
21          5.      Good cause exists to extend the briefing schedules as set forth above to
22   accommodate the schedules of counsel.
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                  Page 2 of 3
       Case 2:17-cv-00346-JCM-VCF
       Case 2:17-cv-00346-JCM-VCF Document
                                  Document 251
                                           252 Filed
                                               Filed 09/11/20
                                                     09/11/20 Page
                                                              Page 3
                                                                   3 of
                                                                     of 3
                                                                        3


 1          6.     This is the third request to extend the briefing schedules of the motions set forth
 2   above [see ECF Nos 244, 246] and is made in good faith and not for the purpose of delay.
 3    Dated this 11th day of September, 2020.           Dated this 11th day of September, 2020.
 4    BAILEYKENNEDY                                    PISANELLI BICE PLLC
 5    By: /s/ Paul C. Williams                          By: /s/ Debra L. Spinelli
          JOHN R. BAILEY                                   JAMES J. PISANELLI
 6        DENNIS L. KENNEDY                                DEBRA L. SPINELLI
          JOSHUA P. GILMORE                                M. MAGALI MERCERA
 7        PAUL C. WILLIAMS                                 BRITTNIE T. WATKINS
          STEPHANIE J. GLANTZ                              400 South 7th Street, Suite 300
 8    Attorneys for Plaintiff/Counterdefendants            Las Vegas, Nevada 89101
      TPOV Enterprises, LLC, TPOV Enterprises              JJP@pisanellibice.com
 9    16, LLC, and Rowen Seibel                            DLS@pisanellibice.com
                                                           MMM@pisanellibice.com
10                                                         BTW@pisanellibice.com
                                                        Attorneys for Defendant/Counterclaimant
11                                                      Paris Las Vegas Operating Company, LLC
12

13

14                                                IT IS SO ORDERED.
15

16                                                ______________________________________
                                                  UNITED STATES DISTRICT JUDGE
17
                                                         September 11, 2020
18                                                DATED:__________________________
19

20   Respectfully submitted by:
21   BAILEYKENNEDY
22   By: /s/ Paul C. Williams
         JOHN R. BAILEY
23       DENNIS L. KENNEDY
         JOSHUA P. GILMORE
24       PAUL C. WILLIAMS
         STEPHANIE J. GLANTZ
25   Attorneys for Plaintiff/Counterdefendants
     TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
26   and Rowen Seibel
27

28

                                                  Page 3 of 3
